Citation Nr: 0003062	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as due to an inservice contusion and 
characterized by chronic pain, limitation of motion, moderate 
degenerative disc disease, and bilateral neuralgia 
paresthetica.

2.  Entitlement to service connection for a cervical spinal 
disorder, claimed as due to an inservice contusion and 
characterized by moderately severe degenerative disc disease 
and limitation of motion.

3.  Entitlement to service connection for status post 
fractures of three right side ribs.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Esq.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the veteran service 
connection for a low back disorder, a cervical spine 
disorder, and status post fractures of three right side ribs. 
The veteran had active service from August 1951 to July 1953. 


REMAND

In a May 1998 decision, the Board denied the veteran's claims 
for service connection for a low back disorder, a cervical 
spinal disorder, and status post fractures of three right 
side ribs.  Subsequently, the veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims.  
Pursuant to a Joint Motion to vacate the BVA decision, and to 
remand and stay further proceedings by the Secretary, the 
Court issued an Order in July 1999 that vacated the May 1998 
Board decision and remanded this appeal to the Board.

At present, in accordance with the terms of the July 1999 
Joint Motion and Court Order, see Robinette v. Brown, 8 Vet. 
App. 69 (1997), the Board is remanding the veteran's case 
for additional searches of the veteran's service records for 
the period from August 1951 to July 1953, including his 
administrative and personnel records; clinical records, 
including x-rays and inpatient records; morning reports; and 
Surgeon General's Office (SGO) reports.  In addition, the RO 
should perform an additional search for any relevant records 
from the Dispensary in Greenham Common Air Force Base, 
England, for May 1952.

Furthermore, the Board notes that, subsequent to the RO's 
issuance of the last supplemental statement of the case dated 
June 1997, the appellant and/or his representative submitted 
to the Board additional evidence without a waiver of RO 
consideration.  Specifically, the additional evidence 
includes various medical statements dated in 1998 from C. 
Robert Adams, M.D., June 1998 records from the Madison 
Chiropractic, an undated statement from the Davis 
Chiropractic Family Health Center, an undated statement from 
G. R. Grimes, D.C., and various written statements from 
[redacted], [redacted], [redacted], [redacted] 
and [redacted].  Thus, as it appears that these records have 
not been considered by the RO, and have not been addressed in 
a supplemental statement of the case, the case must be 
returned to the RO for its review of the aforementioned 
evidence and inclusion of the evidence in a supplemental 
statement of the case.  38 C.F.R. §§ 19.37, 20.1304 (1999). 

Therefore, in light of the foregoing, and in order to fairly 
and fully adjudicate the veteran's claim, the case is 
REMANDED to the RO for the following action:

1.  By contacting the appropriate 
custodians, the RO should request 
additional searches for the veteran's 
service records from all secondary 
sources, including any administrative 
and personnel records; clinical records, 
including x-rays and inpatient records; 
sick and morning reports; and Surgeon 
General's Office (SGO) reports.  Such 
searches should include the period from 
August 1951 to July 1953.  In addition, 
the RO should perform an additional 
search for any relevant records from the 
Dispensary in Greenham Common Air Force 
Base, England, for May 1952.  Any 
information obtained is to be associated 
with the veteran's claims folder.  If 
any such additional search for alternate 
records is negative, documentation to 
that effect should be placed in the 
veteran's claims folder.

2.  The RO should readjudicate the 
veteran's claims of service connection 
for a low back disorder, a cervical 
spinal disorder, and status post 
fractures of three right side ribs, in 
light of any additional 
information/evidence obtained from the 
additional searches.  As well, the RO 
should consider the additional evidence 
submitted by the veteran and/or his 
representative after the June 1997 
supplemental statement of the case, 
including the various medical statements 
dated in 1998 from C. Robert Adams, 
M.D., June 1998 records from the Madison 
Chiropractic, the undated statement from 
the Davis Chiropractic Family Health 
Center, the undated statement from G. R. 
Grimes, D.C., and the various written 
statements from [redacted],  
[redacted], [redacted], [redacted] and 
[redacted].  If the determination 
remains adverse to the veteran, he 
should be furnished with a Supplemental 
Statement of the Case and be afforded an 
opportunity to respond thereto.










The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




